Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is FINAL.
Status of Claims
Claims 29-49 are pending.  Claim 49 is newly added.  Claims 29, 32, 34, 38, 40-41, 45-46 stand amended.  Claims 31, 38 and 45 stand withdrawn.
Priority
Instant application 16488374, filed 8/23/2019 claims benefit as follows:

    PNG
    media_image1.png
    113
    400
    media_image1.png
    Greyscale
.
The Japanese documents are present in the file wrapper, but are not in English. 
Information Disclosure Statement
All references from the IDS received 05/19/2022, 08/10/2022 and 08/31/2022 have been considered unless marked with a strikethrough.
Response to Applicant Amendment
	In view of Applicant amendment, the 112 second paragraph rejection over a broader and narrower range is withdrawn for claims 29, 39, 42-44, and 46.  Further, Applicant added a period to end claim 46 so that aspect of the 112 second paragraph rejection is withdrawn.
	In view of the removal of the amendment, the 112 second paragraph rejection of claims 34-37 is withdrawn.
	In view of the amendment, the 112 second paragraph rejection over claim 41 is withdrawn.
	With respect to the 112 first paragraph rejection, Applicant argues that one of ordinary skill in the art would “understand that different energy levels are created by the two or more kinds of donor groups of the presently claimed invention and thereby the localized states”.  Applicant argument has been considered but is not found to be persuasive.  As stated in the rejection of record, Applicant has not tested a sufficient sub-sets of the structural space encompassed by the (A)m-L-(D)n space to be in possession of the entirety of the claimed genus.  Applicant argument is not evidence and there is no evidence of such an “understanding of energy levels” much less evidence as to possession of all possible combinations of structural variety possible under such a claim.  
	With respect to Applicant argument about the 102 rejection of record, the arguments have been considered but are not found to be persuasive because the tables include general formula 12, -OC6H5 as different negative Hammett sigma para values and -CN for example as positives. In these cases for example, at least two D’s have an aromatic ring common to them but have a different structure.  See for example 291-292, 202-208, etc.  It should be noted that instant claim 26 “excludes a phenyl group”, but in these cases the group is phenoxy not phenyl.
	With respect to the 103 rejection of record, Applicant copy and pastes examples from the ‘564 publication and argues that substitution of a donor group such on a carbazolyl group reduces quantum efficiency.  This point is noted, but the teachings of the ‘564 publication are broader than two examples and also the ‘564 publication teaches that carbazoles can be substituted with groups all contemplated at [0063] and include hydroxy, halogen, cyano, alkyl, etc.  The one example of reduced efficiency when substituting an alkyl for a -H does not consider the different groups all suggest by the ‘564 publication.  Thus, the argument with respect to motivation and quantum efficiency has been considered but is not found to be persuasive.
	With respect to the superior result argument, there are no claims that are commensurate in scope with any result argued by Applicant.  Thus, this argument is not persuasive.  Further, if Applicant drafts a claim that is limited to the compounds in the table of quantum efficiencies then an explanation of why an improvement of 6% quantum yield is an improvement of category and not degree should be included.  For example in Table 9, the comparable compound has a quantum yield of 75% and examples 3 and 4 have quantum yields of 81%.  
	Applicant argument and amendment have been considered but are not found to be persuasive.
	In view of the amendment, the objection of record is withdrawn.
	
Claim Rejection 112 – First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-30, 39-44, 46-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In this case, Applicant’s claims are drawn to A-L-D wherein L is any possible aromatic linker (heterocycle, aryl, fused aryl, boron containing, aromatic complex with a metal – any group that at least contains comprises an aromatic group) that is linked to A and D.  In the claims A is any group that has the possibility of a positive Hammett value or phenyl ring.  D is any possible group having a negative Hammett value with only phenyl exclude.  The set of possibilities present by these claims is vast.
When the specification is consulted compound 1-7, 35, 38, 48, 55, 108,149, 313, 11, 150, 151, and 152 were found in the specification.  All of these compounds have an L of a phenyl ring, a nitrile as one Hammett parameter, and aromatic rings attached to the phenyl ring as the other Hammett parameter.  The subset of compounds in the specification does not extend outside of this small space in the total universe of compound space found in the instant claims.  
Applicant was not in possession of the vastness found in the generic claims.

Claim Rejection – 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 29, 39-44, 46-49 are rejected under 35 U.S.C. 102(a)(1)and 102(a)(2) as being anticipated by US-20150105564 (“the ‘564 publication”).
This rejection applies to the expanded specie.
The ‘564 publication teaches all the compounds in TABLE 1- TABLE 6.  For example, compound #1 having general formula 12 attached at 4 positions around the phenyl ring and -CN at R3.  For differences see the substitution patterns on the rings also disclosed in the Tables.  For device and light emitting limitations see figures, [0002], [0091]-[0093] for example.  See also discussion above incorporated by reference herein.

Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 30, 32-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over US-20150105564 (“the ‘564 publication”).
The ‘564 publication teaches as disclosed above and at least those teachings are incorporated by reference herein. 
With respect to instant claim 33 and 35, at least general formula (15) is a diarylamine.
With respect to claim 34 and 36, see the different substituents in the Tables.
With respect to claim 37, see the Table 1 wherein R1 and R4 positions are formula (12) and other positions are positive Hammett parameters (examples 81-90 for example).
The ‘564 fails to teach an example wherein the negative Hammett groups (EDG) have different substitution on the ring such that they are not identical.  It should be noted that example is meant as embodiments (examples 1-10).
However, it would have been prima facie obvious to one having ordinary skill in the art to substitute one known substituent for another.  One skilled in the art is motivated with the expectation of success because structurally similar compounds are expected to have similar properties.  In this case, the genus teaches that various substitution patterns are allowed.  Further, the examples point to substituents that are different.  One could substitute -OCH3 for H for example or any other combination in the examples and would expect that the compounds could function in a device. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 29, 39-44, 46-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9502668 (“the ‘668 patent”, this is the patent of the publication used above). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘668 patent teach overlapping structure with respect to compounds, and organic-light emitting devices.  The claims of the ‘668 patent fail to teach or suggest having different substitution patterns on the rings EDG rings.  The genus of the patent and the instant claims are such that one skilled in the art would arrive at overlapping structure.

Conclusion
	No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622